Citation Nr: 1711506	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  13-11 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right orchiectomy.

2.  Entitlement to an earlier effective date earlier than October 23, 1992, for the grant of service connection for right orchiectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1989 to October 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  These matters are now in the jurisdiction of the St. Petersburg, Florida RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

In his March 2013 VA Form 9, substantive appeal, the Veteran requested a videoconference hearing.  In April 2016 correspondence, he was notified that a hearing was scheduled for April 14, 2016.  The Board notes that there was some question as to whether the Veteran cancelled his hearing request.  In December 2016 correspondence, the Board requested that the Veteran clarify whether he still desired a Board hearing.  In March 2017 correspondence, the Veteran's representative confirmed that the Veteran still desires a videoconference hearing. As he is entitled to a hearing, and as videoconference hearings (as well as Travel Board hearings) are scheduled by the RO, a remand to arrange for such is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing.  The case should thereafter be processed in accordance with established appellate practices.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




